Citation Nr: 9923262	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  95-24 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a valid marriage may be established between the 
appellant and veteran.  

2.  Whether [redacted], [redacted] and [redacted] may be 
established as dependents of the veteran.  

3.  Entitlement to an earlier effective date for an 
apportionment of the veteran's disability compensation for 
his child [redacted]  

(The issue of entitlement to an evaluation in excess of 50 
percent for the veteran's post-traumatic stress (PTSD) is the 
subject of a separate decision.) 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1971.  In a special apportionment decision dated in 
May 1995 the Department of Veterans Affairs (VA) Regional 
Office, Chicago, Illinois, granted an apportionment of $29 
per month of the veteran's disability compensation to the 
appellant as custodian of their child [redacted], effective 
in January 1995.  The appellant appealed for an earlier 
effective date for the grant of the apportioned benefit.  She 
also appealed for recognition of herself as the veteran's 
wife and for entitlement to her children [redacted], [redacted] 
and [redacted] to be recognized as dependents of the veteran. 

The issues of whether a valid marriage may be established 
between the veteran and appellant; whether [redacted], [redacted] 
and [redacted] may be established as dependents of the veteran; 
and entitlement to an earlier effective date for the 
apportionment of the veteran's disability compensation for 
his son [redacted], are contested claims.  Since these 
issues involve a different adjudication process and different 
parties, they will be considered in a decision which is 
separate and distinct from the veteran's appeal on the issue 
of an increased rating for his post-traumatic stress 
disorder.  


REMAND

The record reflects that in December 1994 the appellant 
submitted a claim for an apportionment of the veteran's VA 
disability compensation.  There was submitted a copy of a 
marriage certificate reflecting her marriage to the veteran 
in August 1990 and birth certificates reflecting the births 
of her children, [redacted], in February 1978; [redacted], in 
September 1984; and [redacted], in May 1981, and a child of 
herself and the veteran, [redacted], born in November 1987.  

As indicated previously, in a special apportionment decision 
dated in May 1995, the regional office granted an 
apportionment of the veteran's disability compensation of $29 
per month to the appellant for their son, [redacted], 
effective in January 1995.  The regional office declined to 
grant an apportionment of disability compensation for the 
appellant and her children, [redacted], [redacted] and [redacted] 
since a valid marriage between the veteran and appellant had 
not been established.  It was noted that the veteran had been 
married to [redacted] in August 1967; [redacted] in April 1972; 
[redacted] in April 1975; and to the appellant in August 1990.  
However, although divorce decrees reflecting the veteran's 
divorce from [redacted] in April 1970 and his divorce from 
[redacted] in March 1983 have been obtained, there is no record 
of his divorce from [redacted].  

In December 1996 the appellant advised the regional office 
that she had been married to [redacted] in July 1995.  

In a special apportionment decision dated in January 1997, it 
was determined that the apportionment to the appellant for 
[redacted], should be terminated since there was no longer 
any financial need for the apportionment.  The apportionment 
was accordingly terminated April 1, 1997.  

The record reflects that the appellant was scheduled for a 
Board of Veterans' Appeals (Board) travel board hearing in 
May 1998; however, she failed to report for the hearing due 
to illness.  She was later scheduled for a video conference 
before a member of the Board on June 24, 1998, and failed to 
report for the conference.  Several days later she indicated 
that she had missed the hearing date because of her son's 
illness.  She related that she had attempted to contact the 
regional office prior to the video conference.  She indicated 
that she wished to be rescheduled for another video 
conference in July.  

The record further discloses that the appellant had executed 
a power of attorney in favor of The American Legion in May 
1995.  However, in March 1999 The American Legion indicated 
that its code of procedure prevented participation in a 
contested claim.  Thus, The American Legion withdrew as the 
appellant's representative.  There is no indication whether 
she wishes to designate another representative to assist her 
in connection with her appeal.  

The record also does not indicate that the veteran was 
provided copies of the August 1995 statement of the case and 
June 1996 supplemental statement of the case as required by 
contested claims procedures.  

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:  

1.  The appellant should be contacted and 
asked to advise whether she wishes to 
designate a representative other than The 
American Legion to assist her in 
connection with her appeal.  If so, she 
should be sent the appropriate form for 
designation of a representative.  

2.  The appellant should also be asked to 
advise whether she wishes to have another 
video conference scheduled.  If so, one 
should be scheduled for her.  In 
accordance with 38 C.F.R. § 20.713, the 
veteran and his representative should 
also be notified and afforded an 
opportunity to be present for the video 
conference.  

3.  The appellant's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the appellant and 
any representative designated by her and 
the veteran and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  In addition, the 
veteran and his representative should be 
sent copies of the August 1995 statement 
of the case and June 1996 supplemental 
statement of the case together with a 
copy of the transcript of the March 1996 
hearing for review and comment.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of either party 
unless or until they receive further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board makes no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




